 1                                                        THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
      MICHAEL MOI, an individual,
 9                                                    No. 2:17-cv-00853-RSL
                            Plaintiff,
10                                                    ORDER GRANTING DEFENDANTS’
             v.                                       MOTION TO SEAL PLAINTIFF’S
11                                                    RESPONSIVE FILINGS
      CHIHULY STUDIO, INC., a Washington
12    corporation; DALE CHIHULY,
      individually and as a married person;
13    LESLIE CHIHULY, individually and as a
      married person,
14
                            Defendants.
15
      CHIHULY, INC., a Washington
16    corporation; and DALE CHIHULY,
      individually,
17
                            Counterclaim-
18                          Plaintiffs,
19           v.
20    MICHAEL MOI, an individual,
21                          Counterclaim-
                            Defendant
22

23
            This matter came before the Court on defendants’ “Motion to File Documents Under Seal
24
     (Moi’s Responsive Filings).” Dkt. # 105. Having considered the motion, plaintiff’s response, and
25
     the underlying responsive documents, the Court finds as follows:
26

     ORDER GRANTING DEFENDANTS’
     MOTION TO SEAL PLAINTIFF’S
     RESPONSIVE FILINGS – 1
 1           1.       The good cause standard applies to the sealing of Moi’s Responsive Filings
 2   because the seal and protective order issues are not dispositive; and
 3           2.       Good cause exists to seal the Responsive Filings. Although mere mention of the
 4   existence of confidential agreements with third parties would not justify a seal, much of the
 5   information that has been redacted from the Responsive Filings relates to the confidential terms
 6   (or imagined terms) of the agreements.
 7

 8   The Motion to Seal is GRANTED. The following document shall remain under seal until further
 9   order of the Court:
10                •   Response to Motion to Seal (Dkt. # 93);
11                •   Response to Motion for Protective Order (Dkt. #94);
12                •   Declaration of Lincoln C. Beauregard (Dkt. #95);
13                •   Declaration of Michael Moi (Dkt. #96);
14                •   Second Declaration of Michael Moi (Dkt. #104).
15

16   Publicly-available redacted versions of these documents are in the record at Dkt. # 112-15 and
17   # 125, respectively. The Clerk of Court is directed to unseal the Declaration of Doyle LaCount
18   (Dkt. # 97).
19
             Dated this 20th day of June, 2019.
20

21

22                                                  A
                                                    Robert S. Lasnik
23                                                  United States District Judge

24

25

26

     ORDER GRANTING DEFENDANTS’
     MOTION TO SEAL PLAINTIFF’S
     RESPONSIVE FILINGS – 2
